Montgomery, J.,
concurring. This case is before us upon the petition of the plaintiff appellant for a rehearing. It was first heard at the Spring Term, 1904, and the opinion of the Court is reported in the 135th Volume of Eeports, p. 105. The action was commenced for the purpose of determining *288an adverse claim set up by defendant to certain real estate of the plaintiff, under the provisions of chapter 6 of the Laws of 1893. The defendant filed no answer, and upon the complaint having been fully verified a judgment by default final in favor of the plaintiff was rendered. Upon an appeal to this Court the judgment was reversed. There was a divided Court, however, two of the Judges having dissented. The Justice who writes this concurring opinion wrote the opinion in the case when it was here before at the Spring Term, 1904. Having changed his opinion as to the question involved, and expressed his views in a concurring opinion filed by him in the case of Eason v. Dortch, at this term, the dissenting opinion of the Court in the case as originally heard becomes the opinion of the Court. It is needless to reiterate what was said in the dissenting opinion in the case and what was said by the writer of this opinion in Eason v. Dortch, supra, as those opinions can be readily found and examined. Two further matters, however, I wish to add which seem to me to be pertinent: Eirst, it is not provided in section 386 of The Code that when the defendant shall fail to answer, judgment by default may be had at the return term, but that judgment by default and inquiry may be had and the inquiry executed at the next succeeding term. A judgment by default is one thing; a judgment by default and inquiry consists of two things. There are two kinds of judgments by default — one final, the other interlocutory. In actions sounding in damages the interlocutory judgment, which is rendered for want of an answer, is an admission or confession of the cause of action; and there follows a writ of inquiry by means of which the damages are to be assessed. There is, it is true, an expression at the end of the opinion in the case of Osborne v. Leach, 133 N. C., 432, that may seem to be inconsistent with the first clause of that proposition, but all the authorities in this State, and they are numerous, *289are to the effect that a judgment by default and inquiry admits the cause of action and the plaintiff is only to prove his damages. In Banks v. Mfg. Co., 108 N. C., 282, the action was for' damages on account of an alleged malicious prosecution. No answer having been made, a judgment by default and inquiry was had and this Court held that the Court below properly refused to submit an issue offered by the defendant as to whether defendant did prosecute the plaintiff maliciously and without proper cause. The Court said: “The issue tendered by the defendant was not raised, as there was no answer, and the matter was settled by the judgment by default.” The Judge submitted one issue only, “What damages, if any, has plaintiff sustained?” and this Court approved of that course, saying “the only inquiry was as to the quantum of damages.” In Parker v. House, 66 N. C., 374, the action was against a constable and his bond for a failure to use due diligence in collecting claims put into his hands as an officer. This Court said: “The default of the defendant in failing to answer admits the execution of the bond sued on, and that the plaintiffs have good cause of action, and the only question left for determination is the amount of damages.” In Coles v. Coles, 121 N. C., 277, the Court said: “Upon a judgment by default and inquiry the legal liability is fixed by the default, and the inquiry is only to ascertain the amount.”
In McLeod v. Nimocks, 122 N. C., 437, the action was for the recovery of damages for the conversion and embezzlement of the proceeds of cotton, and upon the defendant’s failure to answer there was a judgment that the defendant, while the relation of principal and agent existed between the parties, unlawfully, willfuly and fraudulently embezzled and converted to his own use 141 bales of cotton, and that the plaintiff recover of the defendant the value of the cotton. The cause was continued until the next term of the Court, that an issue might be submitted and tried by a jury as to *290the value of the cotton. The defendant, in his appeal from the judgment, did not except to the inquiry as to the value of the cotton, but he excepted to that part of the judgment on the question of conversion and embezzlement ‘as not being authorized by The Code, sec. 286. This Court said: “We think his contention not well founded. The action sounded in damages. The tortious conduct of the defendant was set forth,in the complaint as the basis for demanding the damages. The judgment by default and inquiry — 'the defendant having said nothing in answer to the plaintiff’s complaint— was conclusive that the plaintiff had a cause of action against the defendant of the nature declared in the complaint, and would have been entitled to nominal damages without any proof. That cause of action was admitted by defendant’s failure to answer.” Numerous authorities were-cited in support. The Court further said: “So, in the present case, the defendant, by his failure to answer, admitted the cause of action as set out in the complaint, and the judgment was a proper one.”
Those decisions are not affected by the cases of Parker v. Smith, 64 N. C., 291, and Lee v. Knapp, 90 N. C., 171, where the actions were in assumpsit for goods sold and delivered, and the Court held that the plaintiff had to prove on the inquiry both the delivery of the goods and their value. In both cases it is expressly stated that the specific articles of merchandise were not set forth in the complaint. In Witt v. Long, 93 N. C., 388, where the action was in assumpsit for goods sold and delivered and the specific articles were set out in the complaint in the shape of an open account, it was held that the defendant not having stipulated to pay the price charged for the goods, that matter of their value was to be settled by a writ of inquiry. The cause of action then being confessed or admitted in interlocutory judgments by default, there follows a writ of inquiry by means of which the dam*291ages are to be assessed. The writ of inquiry is issued in no cases except in actions sounding in damages and only for the purpose of ascertaining the amount of the plaintiff’s damages. A writ of inquiry in common law practice is defined in Black’s Law Dictionary to be a writ “which issues after the plaintiff in an action has obtained a -judgment by default on an unliquidated claim, directing the sheriff, with the aid of a jury, to inquire into the amount of the plaintiff’s demand and assess his damages.” Bouvier, in his Law Dictionary, defines a writ of inquiry as one “sued out -by a plaintiff in a case where the defendant has let the proceedings go by default, and an interlocutory judgment has been given for damages generally, where the damages do not admit of calculation. It issues to the sheriff of the county in which the venue is laid, and commands him to inquire, by a jury of twelve men, concerning the amount of damages.” The same definition, in very much the same language, of a writ of inquiry is given in the law dictionaries of Rapalje and Lawrence, Abbott, Anderson and Burrill. “If the action sounds in damages (according to the technical phrase), that is, be brought not for specific recovery of land, goods or sums of money (as is the case in real or mixed actions or the personal actions of debt and detinue), but for damages only, as in covenant, trespass, etc., and if the issue be an issue in law, or any issue in fact not tried by jury, then the judgment is only that the plaintiff ought to recover his damages without specifying their amount, for as there has been no trial by jury in the case the amount of damages is not yet ascertained. The judgment is then said to be interlocutory. On such interlocutory judgment the Court does not in general, itself, undertake the office of assessing the damages, but issues a writ of inquiry directed to the sheriff of the county where the facts are alleged by the pleadings to have occurred, commanding him to inquire into the amount of damages sustained, by the oath of *292twelve good and lawful men of Ms county, and to return sucb inquisition when made to the Court. Upon the return of the inquisition, the plaintiff is entitled to another judgment, viz., that he recover the amount of the damages so assessed; and this is called final judgment.” Stephens on Pleading, 105. Of course the damages are assessed under The Code by the jury in the presence of and under the direction of the judge.
I conclude, therefore, that judgment by default and inquiry, in section 386 of The Code, has reference only to actions sounding in damages.
The second matter I wish to mention is the argument to be drawn from the prohibition of the recovery of costs by the plaintiff in such actions as the present one when the defendant suffers judgment to be taken against him without answer. It seems to us that it was the intention of the law-makers to apply that prohibition only up to and including the appearance or return term. It could hardly have been their intention to declare that in case of a failure of the defendant to answer, then an interlocutory judgment should be entered against him, and at the succeeding term of the Court have the whole question of title and alleged aspersion of title gone into, with the entire costs saddled upon the plaintiff even if he should be successful. It seems to me to be clear that a judgment final was intended to be recovered by the plaintiff in actions of this nature by the statute which gives the right of action. Acts 1893, chap. 6.